Citation Nr: 1439702	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to March 15, 2012.

2.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, type 2.

3.  Entitlement to service connection for a disability characterized by sleepiness, to include as due to medication for service-connected peripheral neuropathy.

4.  Entitlement to service connection for a disability characterized by concentration problems, to include as due to medication for service-connected peripheral neuropathy.

5.  Entitlement to service connection for a disability characterized by dizziness, to include as due to medication for service-connected peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, in which the RO, in pertinent part, denied an increased rating for diabetes mellitus, rated as 20 percent disabling effective August 10, 2006, denied entitlement to TDIU, and denied service connection for disabilities characterized by sleepiness, concentration problems, and dizziness, respectfully.  The Veteran was provided statements of the case on all issues on appeal and a supplemental statement of the case for disabilities characterized by sleepiness, concentration problems, and dizziness.   The Veteran only filed a substantive appeal for diabetes mellitus and TDIU.  Nonetheless, the RO included service connection for disabilities characterized by sleepiness, concentration problems, and dizziness on the March 2011 Certification of Appeal to the Board.  The Veteran's representative discussed all of the issues presented in this appeal in a March 2011 statement and a June 2013 Appellant's Brief.  Therefore, the issues of service connection for disabilities characterized by sleepiness, concentration problems, and dizziness remain for appellate consideration.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009) (holding that the filing of a substantive appeal is not a jurisdictional requirement and the timeliness requirement may be waived where the RO's actions indicate an appeal is perfected).
This appeal was remanded by the Board in July 2013, in part, to provide the Veteran with a statement of the case for the issues of increased initial ratings for posttraumatic stress disorder (PTSD) and neuropathies of the chest, abdomen, and buttocks.  The record shows that a statement of the case for these issues was provided to the Veteran in March 2012, prior to the Board Remand; however, a substantive appeal was not filed, nor has the RO taken any action to indicate that such a filing has been waived.  Cf. Percy, 23 Vet. App. at 45.  The Board also notes that the June 2013 Appellant's Brief made no mention of appealing the initial ratings for PTSD and neuropathies of the chest, abdomen, and buttocks.  For these reasons, the Board finds that the issues of increased initial ratings for PTSD and neuropathies of the chest, abdomen, and buttocks are not on appeal.  

In a May 2014 rating decision, the RO granted an increased rating for diabetes mellitus, evaluated as 40 percent disabling effective July 2, 2009.  The Veteran was provided a supplemental statement of the case for all issues on appeal.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding compliance with the July 2013 Board Remand is included in the Duties to Notify and to Assist section below.  

The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment as of January 4, 2012, due to his service-connected disabilities.

2.  For the entire rating period, diabetes mellitus manifested, at worst, by more than one daily injection of insulin, restricted diet, and regulation of activities.
3.  The Veteran does not have any current diagnoses for disabilities characterized by sleepiness, concentration problems, or dizziness that can be compensated separately from existing service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating due to individual unemployability from January 4, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(a), 4.19, 4.25 (2013).

2.  The criteria for a rating in excess of 40 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).

3.  The criteria for service connection for a disability characterized by sleepiness, to include as due to medication for service-connected peripheral neuropathy, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a disability characterized by concentration problems, to include as due to medication for service-connected peripheral neuropathy, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for a disability characterized by dizziness, to include as due to medication for service-connected peripheral neuropathy, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO provided notice to the Veteran in July 2009 and January 2010, prior to the initial adjudications of the claims in October 2009 and March 2010, respectively.  The Veteran was notified in July 2009 of the evidence necessary to substantiate claims involving TDIU, new and material evidence, and direct and secondary service connection.  The July 2009 notice letter also provided the information about how VA determines the disability rating and effective date.  In January 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate a claim, as well as of VA's and the Veteran's respective duties for obtaining evidence.  The Veteran was provided statements of the case in September 2010 and February 2011, and a supplemental statement of the case in February 2011.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claims.  VA treatment records, and statements by the Veteran have been associated with the claims file.  As discussed above, the Board remanded the claim to obtain the Veteran's Social Security Administration (SSA) records, outstanding VA treatment records, and to provide the Veteran with VA examinations for evaluation of diabetes mellitus and to determine whether he had disabilities characterized by sleepiness, concentration problems, and dizziness separate from his service-connected disabilities, to include as caused by medication.

In March 2014, the Veteran's diabetes mellitus, diabetic nephropathy, erectile dysfunction, hypertension, coronary artery disease, and neuropathies were evaluated by a VA examiner.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The VA examiner also provided medical opinions regarding the TDIU and service connection claims.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner personally interviewed and examined the Veteran, reviewed VA electronic medical records, specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes, and provided sound opinions based on the findings noted in the record.  Additionally, neither the Veteran, nor his representative, has questioned the adequacy of the examinations.

In light of the foregoing, the Board finds that VA provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Disability Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.
38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2011); Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

TDIU Analysis

The Veteran contends that he is unable to secure employment due to his service-connected diabetes mellitus and diabetic complications.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received July 2, 2009.  While the Veteran related his unemployability to his diabetes mellitus and its complications, the Board notes that all the Veteran's service-connected disabilities, to include PTSD with depression, have been considered in evaluating his entitlement to TDIU.

In this case, service connection has been established for diabetes mellitus, evaluated as 40 percent disabling from July 2, 2009, for diabetic nephropathy with hypertension and coronary artery disease, evaluated as 60 percent disabling from August 10, 2006, diabetic peripheral neuropathy of the right and left upper and lower extremities, each evaluated as 10 percent disabling from May 21, 2009, diabetic neuropathy of the chest, evaluated as 10 percent disabling from October 23, 2009, and diabetic neuropathies of the buttocks and abdomen, evaluated as noncompensable from October 23, 2009.  The Veteran is also service connected for PTSD with major depression, evaluated as 50 percent disabling from May 21, 2009.  The Veteran had a combined disability rating of 90 percent, effective from May 21, 2009.  The Board notes that from March 15, 2012, he has had a combined permanent and total disability rating of 100 percent.  Thus, the Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU prior to March 15, 2012, and entitlement to TDIU is considered on a schedular basis. 38 C.F.R. § 4.16(a).

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether the Veteran was unable to secure or follow substantially gainful employment from January 4, 2012, due to his service-connected disabilities.  

The evidence weighing in the Veteran's favor, is, in part, July 2009 VA heart and diabetes mellitus examination reports in which the VA physician indicated that the Veteran had not worked since 1998 because of PTSD and avoided being around people because of his PTSD.  The Board notes, however, that the July 2009 VA physician's opinion, that the Veteran cannot work due to his PTSD, was based upon history as reported to him by the Veteran (that he left his job as a radio broadcaster in 1998 due to symptoms of depression and PTSD), and not based on review of the Veteran's mental health records and/or a psychiatric evaluation.  The VA examiner also provided no basis for his opinion that the Veteran could not work due to PTSD.  Therefore, the Board finds that the July 2009 VA physician's opinion, as it regards the impact of PTSD symptoms on the Veteran's occupation impairment, of no probative value.  After conducting a physical examination of the Veteran, the July 2009 VA physician also opined that the Veteran's current symptoms related to coronary artery disease and neuropathy would further impair his ability to work because of neuropathic pain, external dyspnea, fatigue, and decreased mental alertness from medications.  Therefore, the Board finds that the July 2009 VA physician's opinion, regarding the impact the Veteran's coronary artery disease and neuropathy symptoms have on his ability to work, of probative value.

Also weighing in the Veteran's favor is a January 4, 2012 letter from a Vet Center psychologist describing the Veteran's symptoms of PTSD and the functional limitations caused by these symptoms.  The Vet Center psychologist assessed that the Veteran's PTSD and depressive disorder symptoms were frequent and intense and negatively impacted his daily functioning to a severe degree.  The psychologist indicated that the Veteran struggled with concentration, memory, and organizational skills making dealing with every day things difficult for him, and that he spent long periods of time in bed due to the combination of his physical and mental health problems (including side effects of medication and impaired sleep).  The Vet Center psychologist also assessed that the Veteran did not feel safe outside of his home and that he was easily frustrated, threatened, intimidated, or overwhelmed by other people, which led to verbal altercations, including threats and impulsive acts.  The psychologist further indicated that self-care was difficult for the Veteran at times due to his symptoms, and at times he had not eaten or taken medication as a result of feeling extremely depressed or anxious.  The Vet Center psychologist opined that the frequency and intensity of the Veteran's mental health symptoms and their associated behavioral difficulties, would make full-time or part-time employment beyond what he is capable of doing.  The Vet Center psychologist continued that similarly the Veteran has a number of medical problems which would also keep him from being able to work.  The Board notes that the psychologist did not identify the medical problems or explain how they would keep the Veteran from being able to work.  Nonetheless, the Board finds the January 2012 Vet Center psychologist opinion probative, as it regards the Veteran's psychiatric symptoms, in determining whether the Veteran can obtain and follow substantially gainful employment.

The Veteran was also afforded VA examinations for diabetes mellitus and diabetic complications in March 2014.  The VA examiner opined that the Veteran's diabetes mellitus had an impact on his ability to work, as the Veteran intermittently got dizzy with low blood sugar after missing a meal, and that the Veteran reported fatigue and lack of endurance.  The VA examiner also opined that chronic pain from lower extremity peripheral neuropathy was debilitating at times, and that the Veteran reported difficulty with any repetitive activity with the upper extremities.  The VA examiner noted, however, that the Veteran remained independent in all activities of daily living, and had no functional impairment due to his kidney condition.

The evidence weighing against the Veteran's claim for a TDIU includes a June 2009 Social Security Administration (SSA) decision, in which the Veteran was found not disabled and that he could perform his past work as a radio broadcaster and programmer.  The Board acknowledges that SSA determinations regarding unemployability and disability are not binding on VA; however, they may be relevant in unemployability determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Also weighing against the claim is a September 2010 VA heart examination report, in which the VA physician and occupational and environmental medicine specialist opined that the Veteran had insignificant coronary artery disease and had no specific restrictions or limitations from performing occupational and daily activities as a result of his coronary artery disease.  After review of the Veteran's electronic medical records and physical examination, the VA physician assessed that the Veteran's exertional symptoms were not due to coronary artery disease, as the Veteran exhibited normal myocardial perfusion, normal left ventricular ejection fraction, and no evidence of obstructive coronary artery disease.  While the Veteran reported limitations in physical activity as a result of shortness of breath, the VA physician opined that that his shortness of breath was as likely as not from asthmatic bronchitis and reported chronic pain.

The Veteran was afforded a VA general medical examination in December 2010, at which time the VA examiner noted that up until 1999 the Veteran was able to function and work as a radio broadcaster; however, due to his uncontrolled psychiatric issues he stopped taking care of himself.  The VA examiner noted that the Veteran's neuropathic symptoms emerged around 2000, and that due to uncontrolled diabetes mellitus the Veteran subsequently started on insulin around 2005 and treatment for neuropathy around 2007.  The December 2010 VA examiner opined that it was less likely that the Veteran's current service-connected medical conditions (diabetes mellitus and related complications) precluded the Veteran to secure and maintain substantially gainful employment since 1999.

The Veteran was also afforded a VA psychiatric examination in December 2010, at which time the VA psychologist assessed that the Veteran presented a long and well documented history of depressive illness.  Upon examination, the Veteran's affect was bright and slightly labile, he made unwavering eye contact, appeared somewhat anxious, had a depressed mood, thought process was logical and organized, cognition was grossly intact, and insight and judgment were good.  The Veteran denied hallucinations or delusions, and the psychologist found no evidence of these on examination.  The Veteran also denied suicidal or homicidal ideation.  The December 2010 VA psychologist opined that the Veteran's PTSD symptoms in total cause moderate impairment in social and vocational function, and that the Veteran's psychiatric symptoms are not, in and of themselves, severe enough to render him unemployable at this time.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure gainful employment as of January 4, 2012, due to his service-connected disabilities.  Although the September and December 2010 VA examiner opined that the Veteran was not unemployable due to his coronary artery disease or diabetes mellitus and its complications, the July 2009 and March 2014 VA examiners opined that the Veteran's diabetes mellitus and/or diabetic complications had some impact on the Veteran's ability to work.  Moreover, the January 2012 Vet Center psychologist opined that the Veteran's psychiatric symptoms were frequent and intense and negatively impacted his daily functioning to such a severe degree that part-time and full-time employment would be beyond what the Veteran was capable of doing.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that from January 4, 2012, all of the Veteran's service-connected disabilities contribute to his inability to secure or follow substantially gainful employment, and therefore, the criteria for TDIU are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board further finds that prior to January 4, 2012, the weight of the evidence is against the claim for TDIU.  In July 2009 the Veteran sought TDIU based on service-connected diabetes mellitus and diabetic complications.  A July 2009 VA examiner opined that while the Veteran's symptoms related to coronary artery disease and neuropathy would further impair the Veteran's ability to work, the Veteran was not able to work due to PTSD.  The Board finds, however, that the July 2009 VA examiner's opinion has limited probative value because it is based on history provided by the Veteran that he quit working due to PTSD without review of the Veteran's mental health records or a psychiatric evaluation.  The Board finds more probative the opinion of the September 2010 VA examiner, the December 2010 VA medical examiner, and the December 2010 VA psychologist which concluded that the Veteran's service-connected diabetes mellitus, diabetic complications, and PTSD did not render the Veteran's unable to secure and follow substantially gainful employment.  The Board also finds probative that a Vet Center psychologist assessed in December 2010 that the Veteran's PTSD symptoms caused significant distress and had a significantly negative impact on his daily life; however, the same Vet Center psychologist did not assess that the Veteran's PTSD symptoms left him incapable of full-time or part-time employment until January 2012.  Also weighing against the claim for an effective date prior to January 2012 for TDIU are VA mental health progress records from April to October 2011 that indicate the Veteran was orientated to all spheres, appearance neat/clean, affect was labile in May and congruent at all other visits, no perpetual disturbances, thought process logical/cogent, sensorium clear, and no suicidal or homicidal ideation; the Veteran's mood fluctuated from euthymic to depressed to dour and back.  The Board further finds that while the Veteran is competent to report his symptoms of PTSD and his daily activities, he is not competent as a lay person to determine the severity of the social and occupational impairment caused by the PTSD.  In this case, the evidence of record shows the functional impairment caused by the Veteran's service-connected disabilities was assessed by competent medical professionals on multiple occasions between 2009 and 2012, and that the first assessment showing the Veteran's functional impairment was so severe as to cause unemployability due to service-connected disabilities was in January 2012.  As such, the Board finds that the weight of the evidence shows that the Veteran's service-connected PTSD did not so severely affect his social and occupational functioning, such that he was unable to sustain or follow substantially gainful employment, until January 2012.  Therefore, the Board finds that the weight of the evidence of record does not demonstrate the Veteran's unemployability was due to service-connected disabilities prior to January 4, 2012.

Increased Rating for Diabetes Mellitus

Where, as here, entitlement to compensation already has been established for claimed disabilities and an increase in a disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of a disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

During the appeal period, the rating for the Veteran's service-connected diabetes mellitus was increased from 20 percent to 40 percent disabling, effective July 2, 2009, based on diabetes mellitus management requiring insulin, restricted diet, and regulation of activities.  The Veteran has not argued that his diabetes mellitus should be rated higher than 40 percent; however, as this was only a partial grant, the issue remains on appeal.

The Veteran was provided a VA diabetes mellitus examination in July 2009.  At that time, the Veteran had experienced no hospitalizations for ketoacidosis or hypoglycemic reactions and had not visited his diabetic care provider twice a month for management of his diabetes mellitus.  The Veteran was on a restricted diet and remained independent in all activities of daily living.  The July 2009 examination report provides no specific indication of any regulation of activity imposed on the Veteran due to his diabetes mellitus; however, the Veteran indicated that his diabetic neuropathy had the greatest impact on his activities as his symptoms have worsened and his medication makes him sleepy.

In March 2014, the Veteran was provided another VA diabetes mellitus examination.  The Veteran's diabetes mellitus was managed by a restricted diet and more than one injection of insulin a day with some regulation of activities when blood sugar was low.  The Veteran reported that he visited his diabetic care provider less than twice a month, and that he had not had any episodes of ketoacidosis or hypoglycemic reactions that required hospitalization in the past year.

In March 2014, the Veteran was also provided VA examinations for his service-connected diabetic complications: diabetic nephropathy, neuropathy, erectile dysfunction, coronary artery disease, and hypertension.  No additional diabetic complications were reported by the Veteran or noted in the record.

The Board finds that for the entire rating period, the Veteran's diabetes mellitus meets the criteria for a 40 percent rating, and no higher, based on use of insulin, restricted diet, and regulation of activities.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  For the Veteran's diabetes mellitus to be rated as more than 40 percent disabling, his symptoms would need to include episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations a year or twice a month visits to a diabetic provider, plus complications that would not be compensable if separately evaluated.  As the record does not support these criteria are present, an increased rating, in excess of 40 percent, is not warranted, and the claim is denied.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected diabetes mellitus.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In comparing the Veteran's disability levels and symptomatology of diabetes mellitus to the rating schedule, the degree of disability throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned rating, is therefore, adequate.  The schedular criteria provides that where the symptoms of diabetes mellitus require insulin, restricted diet, and regulation of activities, as demonstrated in this case, a 40 percent rating is allowed.  The Veteran did not report, and the record does not show, hospitalization for ketoacidosis or hypoglycemic reactions or visits to a diabetic care provider twice a month.  The schedular rating criteria also specifically provide for separate disability ratings based on diabetic complications, and the Veteran has separate ratings for diabetic nephropathy with hypertension and coronary artery disease, peripheral neuropathy of the right and left upper and lower extremities, and neuropathy of the chest, buttocks, and abdomen.  The Veteran is being granted TDIU, in part, due to symptoms of his diabetes mellitus from January 4, 2012, and is rated permanently and totally disabled, 100 percent schedular rating, from March 15, 2012.

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In the absence of exceptional factors associated with diabetes mellitus, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, disabilities characterized by sleepiness, concentration problems, and dizziness are not "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Sleepiness, Concentration Problems, and Dizziness

The Veteran contends that medications taken to treat his peripheral neuropathy have caused him to experience sleepiness, concentration problems, and dizziness.  In March 2014, however, the Veteran admitted that there were many contributing factors to his intermittent episodes of dizziness and sleepiness.  See VA Diabetic Sensory-Motor Peripheral Neuropathy Disability Benefits Questionnaire, dated March 2014.

After review of the evidence, lay and medical, the Board finds that the Veteran does not have a current diagnosis for a disability characterized by sleepiness, concentration problems, or dizziness that can be compensated separately from existing service-connected disabilities.

VA treatment records demonstrate that the Veteran experienced several episodes of syncope or presyncope from April 2009.  A November 2009 VA cardiologist opined that all of the syncope and presyncope events appeared related to dehydration and possible autonomic dysfunction.  The Board notes that the Veteran was not prescribed the medication he contends caused his symptoms of sleepiness, concentration problems, and dizziness until July 2009, three months after his syncope episodes started.

The Board finds the Veteran's VA mental health records from March 2010 to July 2013 probative in determining whether the Veteran has disabilities characterized by sleepiness and concentration problems that can be rated separately, and/or were caused by medication to treat peripheral neuropathy.  VA mental health records from this period indicate the Veteran suffered from nightmares, had an erratic sleep pattern, and required medication to aid sleep.  These VA mental health treatment records also show that attention and concentration were intact.  A January 2012 letter from a Vet Center psychologist reports that the Veteran struggled with concentration and memory skills due to PTSD.  The Board notes that the Veteran is service-connected for PTSD with depression, evaluated as 50 percent disabling, and that the schedular criteria for PTSD includes chronic sleep and memory impairment.

In April 2013, the Veteran was taken from the VA cardiology clinic to urgent care due to complaints of feeling faint.  The Veteran was given apple juice and graham crackers and reported feeling better 15 minutes later.  The Board finds this probative when read in conjunction with the April 2009 VA cardiologist's and March 2014 VA examiner's opinions regarding the effects of dehydration and hypoglycemia on the Veteran's episodes of dizziness.

The Board finds March 2014 VA examination report of the Veteran's diabetes mellitus and its complications probative in determining the etiology of the reported symptoms of sleepiness, concentration problems, and dizziness.  After reviewing all the evidence, the VA examiner opined that there were many factors contributing to the Veteran's intermittent episodes of dizziness; dehydration, hypotension, and hypoglycemia and medications may have all contributed to symptoms.  The VA examiner was unable to determine to what degree each factor contributed without resorting to speculation.  Specifically, the VA examiner noted that dizziness can be related to insulin causing hypoglycemia after missed meals.  The March 2014 examination reports indicate the Veteran cut back on his medications for hypertension due to the likelihood of it contributing to his intermittent dizziness.  The VA examiner also opined that sleepiness had many contributing factors such as insomnia, anxiety, depression, and medications, and that the degree of each factor's contribution could not be determined without resorting to speculation.  The VA examiner noted that dizziness and sleepiness are potential side effects of Cymbalta used to treat peripheral neuropathy.  The Board notes, however, that Cymbalta (duloxetine) does not appear in the record as having been prescribed to the Veteran, and is not the medication which is prescribed, Lyrica (pregabalin), the Veteran attributes to his symptoms of sleepiness, concentration problems, and dizziness.  The March 2014 VA examiner further opined that the Veteran's problems with concentration were more likely related to anxiety and depression, which are known contributing factors, and less likely related to medications used to treat diabetes and/or peripheral neuropathy.  The March 2014 VA examiner opined that there was no evidence that diabetes mellitus, peripheral neuropathy, or the medications used to treat both conditions had aggravated symptoms of dizziness, concentration problems, or sleepiness.

The Veteran is competent to report his symptoms of sleepiness, concentration problems, and dizziness, as he sensed them, and the Board finds him credible.  The Veteran, however, suffers from complex medical conditions, and as a lay person, he does not possess the training and expertise needed to determine the etiology of his symptoms.  In this case, the Veteran contends that his symptoms of sleepiness, concentration problems, and dizziness are caused by medications to treat his peripheral neuropathy.  At the same time, the Veteran admitted to a March 2014 VA examiner that there were many contributing factors to these symptoms.  Therefore, the Board finds the Veteran's statements, as they regard the etiology of his symptoms of sleepiness, concentration problems, and dizziness, not competent and of no probative value.

For these reasons, the Board finds that the weight of the competent and probative evidence, lay and medical, is against the claims for service connection for disabilities characterized by sleepiness, concentration problems, and dizziness, and the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
ORDER

A total disability rating due to individual unemployability is granted from January 4, 2012, subject to the law and regulations governing the payment of veterans' benefits.

A rating in excess of 40 percent for diabetes mellitus, type 2, is denied.

Service connection for a disability characterized by sleepiness, to include as due to medication for service-connected peripheral neuropathy, is denied.

Service connection for a disability characterized by concentration problems, to include as due to medication for service-connected peripheral neuropathy, is denied.



Service connection for a disability characterized by dizziness, to include as due to medication for service-connected peripheral neuropathy, is denied.



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


